Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 1 of 21 Page ID
                                 #:1944


     Kevin D. Hughes (Bar No. 188749)
 1   FOUNDATION LAW GROUP LLP
     1999 Avenue of the Stars, Suite 1100
 2   Los Angeles, CA 90067
     Tel: 424.253.1266
 3   Email: kevin@foundationlaw.com
 4   Amiad Kushner (pro hac vice)
     Akushner@seidenlawgroup.com
 5   Jake Nachmani (pro hac vice)
     Jnachmani@seidenlawgroup.com
 6   Seiden Law Group LLP
     322 Eighth Avenue, Suite 1704
 7   New York, NY 10001
     Telephone: (646) 766-1914
 8
     Facsimile: (646) 304-5277

 9   Attorneys for Plaintiff/Counter-Defendant,
     Hong Liu
10
                        UNITED STATES DISTRICT COURT FOR
11
                      THE CENTRAL DISTRICT OF CALIFORNIA
12
                                     WESTERN DIVISION
13

14
     HONG LIU,                               Case No: 2:20-cv-08035-SVW-JPR
15
                  Plaintiff,                 DISCOVERY MATTER:
16
                         v.                  MEMORANDUM OF POINTS AND
17
                                             AUTHORITIES N
                                                         I SUPPORT OF
18
     FARADAY&FUTURE INC.,                    PLAINTIFF HONG LIU’S
     SMART KING LTD., JIAWEI                 EXPEDITED MOTION
19   WANG, and CHAOYING DENG                 FOR DETERMINATION OF
                                             URGENT PRIVILEGE ISSUE AND
20                Defendants.                TO COMPEL PRODUCTION
21
                                             Complaint filed on:
22   FARADAY&FUTURE INC.,                    January 3, 2020
23                Counterclaimant,           Second Amended Counterclaim filed on:
24
                                             March 11, 2021
                         v.                  JUDGE: Hon. Jean P. Rosenbluth
25
     HONG LIU,                               DATE:       April 23, 2021
                                             TIME:       TBD
26                Counter-Defendant.         CTRM:       690
27

28


                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 2 of 21 Page ID
                                 #:1945



 1

 2
                                               TABLE OF CONTENTS
 3

 4   PRELIMINARY STATEMENT .................................................................................... 1

 5   BACKGROUND ............................................................................................................ 3
 6
     ARGUMENT ................................................................................................................ 11
 7

 8      I. DEFENDANTS CANNOT USE THE ATTORNEY-CLIENT PRIVILEGE AS

 9      A SWORD AND A SHIELD IN THIS ACTION ............................................... 11

10      II. DEFENDANTS SHOULD BE ORDERED TO REMEDY THEIR

11      MATERIALLY DEFICIENT PRODUCTION ................................................... 14

12   CONCLUSION ............................................................................................................. 15
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 -i-
                                      MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 3 of 21 Page ID
                                 #:1946


                                          TABLE OF AUTHORITIES
 1

 2
     Cases
 3   Andreoli v. Youngevity Intl., Inc., 2018 WL 6334284 (S.D. Cal. Dec. 5, 2018) ......... 15
 4
     Apple Inc. v. Samsung Elecs. Co., 306 F.R.D. 234, 239 (N.D. Cal. 2015) .................. 12
 5
     Bittaker v. Woodford, 331 F.3d 715, 718–19 (9th Cir. 2003) .................................. 3, 12
 6

 7   Columbia Pictures Television Inc. v. Krypton Broadcasting,
     259 F.3d 1186, 1196 (9th Cir. 2001) ............................................................................ 12
 8

 9   Fox Searchlight Pictures, Inc. v. Paladino,
10
     106 Cal. Rptr. 2d 906 (Cal. App. 2d Dist. 2001) ............................................................ 5
11
     Gen. Dynamics Corp. v. Super. Ct., 876 P.2d 487 (Cal. 1994) .................................. 2, 4
12

13   Hunt v. Blackburn, 128 U.S. 464, 9 S.Ct. 125, 32 L.Ed. 488 (1888) ........................... 11
14
     Madrigal v. Allstate Indem. Co, 2015 WL 12748277 (C.D. Cal. Nov. 5, 2015) ......... 12
15
     United States v. Martin, 278 F.3d 988 (9th Cir. 2002) .................................................. 12
16

17   Wadler v. Bio-Rad Laboratories, Inc., 212 F. Supp. 3d 829 (N.D. Cal. 2016) ............ 12
18

19
     Secondary Sources
20
     Christopher B. Mueller & Laird C. Kirkpatrick,
21
     Evidence: Practice Under the Rules § 5.30 (2d ed. 1999) ........................................... 12
22
     Jack B. Weinstein & Margaret A. Berger, Weinstein's Federal Evidence
23
     § 503.41[1] (Joseph M. McLaughlin ed., 2d ed. 2003) ................................................ 12
24

25   Rules
     Federal Rules of Civil Procedure 37 ............................................................................. 15
26

27

28
                                                             -ii-
                                    MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 4 of 21 Page ID
                                 #:1947



 1         Plaintiff Hong Liu (“Plaintiff” or “Mr. Liu”), by his undersigned counsel and
 2   pursuant to this Court’s April 15, 2021 Order (Dkt. No. 118) and Rule 37 of the Federal
 3   Rules of Civil Procedure, submits this memorandum of points and authorities in support

 4
     of his motion for a determination of urgent privilege issues and to compel defendants

 5
     Faraday&Future Inc. (“FF”), Smart King Ltd. (“Smart King”), Jiawei Wang, and
     Chaoying Deng (collectively, “Defendants”) to remedy their deficient document
 6
     production.1
 7
                                PRELIMINARY STATEMENT
 8
           Defendants seek to litigate their counterclaims against Plaintiff with one hand
 9
     tied behind Plaintiff’s back – or both of them. Despite having produced only 487
10
     documents and notwithstanding the upcoming fact discovery cut off, Defendants seek
11
     to shut down Plaintiff’s deposition discovery efforts by improperly asserting “privilege”
12
     over exhibits and threatening to seek disqualification of Plaintiff’s counsel unless those
13
     purportedly “privileged” documents are destroyed.         Absent judicial intervention,
14
     Plaintiff’s ability to defend himself against Defendants’ sweeping counterclaims will
15
     be compromised by Defendants’ improper use of the attorney-client privilege as both a
16
     sword and a shield.
17
           The full extent of Defendants’ misuse of the attorney-client privilege has become
18
     manifest only in the last few days. It was not until after Defendants made their near
19
     final, limited production of 114 documents on April 7, 2021 (producing a total of only
20
     487 documents by that date)2 and Plaintiff’s receiving confirmation from Defendants
21
     during a meet and confer on April 9, 2021 that additional productions would be limited
22

23   1
       All capitalized terms not otherwise defined herein shall have the same meanings
24   ascribed to them in the Complaint (ECF 1). “¶__” are references to paragraphs in the
     Complaint. “SACC ¶__” are references to paragraphs in FF’s Second Amended
25
     Counterclaim. References to “Kushner Decl.” are to the Declaration of Amiad Kushner
26   and the exhibits attached thereto. Unless otherwise noted, all emphasis is added, and
     all internal quotations and citations are omitted.
27   2
       Defendants belatedly produced thirty (30) additional documents after 5pm on April 16,
28   2021, as Plaintiff was finalizing this motion.
                                                -1-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 5 of 21 Page ID
                                 #:1948



 1   only to random, “straggling” documents that Plaintiff was able to discern the true
 2   inadequacy of Defendants’ production. However, at that point, it was unclear why
 3   Defendants’ production had been so limited. On April 14, 2021, in response to
 4   Plaintiff’s pressing emails for missing documents, Defendants revealed that they were
 5   not producing the outstanding documents and, perhaps relatedly, were withholding an
 6   unknown universe of documents on privilege grounds, warranting the present motion
 7   by Plaintiff.3 To date, Defendants have logged approximately 1,086 documents on their
 8   privilege log, which is more than double the 487 documents that they have produced
 9   altogether. During the April 15, 2021 conference before this Court, Defendants’
10   counsel openly acknowledged that Defendants were limiting their production based on
11   their assertions of privilege.
12         At stake here is Plaintiff’s very ability to defend himself against the sweeping
13   claims Defendants have raised against him. Specifically, by their Second Amended
14   Counterclaim, Defendants have asserted broadside counterclaims against Plaintiff
15   based upon his alleged incompetence in handling all legal matters for which he was
16   responsible as FF’s General Counsel, including litigation, finance, corporate
17   governance, and other disputes, and seek disgorgement of every penny of compensation
18   that Plaintiff was paid during his time at FF. These counterclaims are based upon and
19   place at issue numerous privileged and confidential matters handled by Mr. Liu in his
20   role as FF’s General Counsel, as well as Mr. Liu’s alleged communications with FF’s
21   outside counsel at Sidley Austin. And yet Defendants improperly seek to use the
22
     3
23    In response to this Motion, Defendants will likely argue that Plaintiff has been aware
     of their view of privileged communications as early as March 15, 2021 based on
24   Defendants letter to Plaintiffs of that day (the “March 15 Letter”) and the legal
25   authorities upon which it relies (principally, Gen. Dynamics Corp. v. Super. Ct., 876
     P.2d 487 (Cal. 1994)). Such a position is unfounded, as Defendants’ March 15 Letter
26   does not concern either of the privilege issues addressed in this Motion, and the legal
27   authorities upon which it relies, sets forth the uncontested proposition that Plaintiff
     cannot use privileged information to prove his wrongful termination claim. That is not
28   what is at stake here.
                                               -2-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 6 of 21 Page ID
                                 #:1949



 1   privilege as both a sword and a shield, using these communications to attack Mr. Liu,
 2   while labeling as “privileged” numerous documents that are critical to Mr. Liu’s defense.
 3   This runs counter to the well settled “rule that a litigant waives the attorney-client
 4   privilege by putting the lawyer’s performance at issue during the course of litigation.”
 5   Bittaker v. Woodford, 331 F.3d 715, 718–19 (9th Cir. 2003).
 6           Accordingly, Plaintiff respectfully seeks the Court’s intervention to ensure that
 7   Defendants do not abuse the privilege, attacking Plaintiff while significantly, if not
 8   completely, impeding Plaintiff from defending himself. Further, the Court should order
 9   Defendants to remedy the material omissions in their production. As detailed herein,
10   Defendants’ miniscule production of only 487 documents is riddled with massive gaps
11   that severely prejudice Plaintiff’s ability to prosecute his case and defend against
12   Defendants’ counterclaims.
13           For all of these reasons and and as more fully explained below, Plaintiff’s Motion
14   should be granted.
15                                       BACKGROUND
16   Defendants’ Counterclaims Place Privileged Communications Directly At Issue
17           In the SACC, Defendants assert broad claims against Mr. Liu that are predicated
18   upon Mr. Liu’s attorney-client communications with FF, Mr. Liu’s alleged misuse of
19   FF’s privileged and confidential information, and Mr. Liu’s allegedly incompetent legal
20   advice (or refusal to provide legal advice) with respect an unlimited universe of
21   privileged and confidential matters prior to and during his service as FF’s General
22   Counsel.4 With breathtaking scope, Defendants allege:
23            “As FF’s lead counsel at Mayer, Liu knew of confidential and
               privileged information that he used in convincing FF to hire him, and
24
               to enter into the Employment and Director Agreements he drafted while
25             serving as FF’s counsel.” SACC ¶ 7. “Liu was unable to perform in
               virtually all areas of his represented expertise, and did not possess the
26
               requisite legal skills to oversee the company’s basic legal needs . . . or
27

28   4
         Plaintiff has moved to dismiss the SACC on multiple grounds. See ECF 108.
                                                 -3-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 7 of 21 Page ID
                                 #:1950


              guide it through litigation.” SACC ¶ 50.
 1

 2
            Liu’s inability to provide useable advice further was manifest when he
 3           infrequently did make himself available to discuss FF’s . . . legal
 4           circumstances with other executives.” SACC ¶ 59. Liu was
             “manifestly incapable of providing the functional legal . . . advice he
 5
             represented he was uniquely qualified and capable of delivering.
 6           SACC ¶ 60.
 7          Liu “refused to sign contracts and agreements that required his
             approval and signature, including ordinary operational contracts as
 8           well as engagement agreements with outside counsel.” SACC ¶ 67.
 9          “Had Liu’s representations about his legal abilities and experience been
10
             true, he would have been well qualified to help FF navigate the legal
             issues created by Evergrande’s breach of its agreement to fund FF. But
11           Liu did not assist FF with navigating these legal issues.” SACC ¶ 56.
12          “Liu did nothing to help FF with the EVelozcity suit . . . Liu did not
             meaningfully contribute toward the proposed litigation strategy FF
13
             would later employ.” SACC ¶ 61.
14
            “Liu asked FF’s outside counsel at Sidley Austin LLP (“Sidley”) what
15           the fair market value exercise price of his options would be. When
             Sidley informed him that it would be as of the date of the grant in
16
             accordance with U.S. tax laws, Liu told Sidley that he wanted the fair
17           market value to be as of the date he was hired, which was more
             beneficial to Liu. When Sidley told Liu that FF had to comply with the
18
             law, Liu threatened to fire Sidley [].” SACC ¶ 66.
19
           But for attorney-client communications, the SACC would be allegation-
20
     less and claim-less.
21
           In connection with Defendants’ never-filed but threatened motion for judgment
22
     on the pleadings, Defendants maintained in a March 15 Letter that Plaintiff’s claim for
23
     wrongful termination was subject to dismissal because, in prosecuting this claim and
24
     under Gen. Dynamics Corp. v. Superior Ct., 7 Cal. 4th 1164, 876 P.2d 487 (1994)
25
     (“General Dynamics”), Plaintiff would be disclosing privileged communications
26
     between him and his former employer, as well as disclosing FF’s confidential
27

28
                                               -4-
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 8 of 21 Page ID
                                 #:1951



 1   information. Kushner Decl. ¶ 3; Ex. 1 at 5-6.5 On March 23, 2021, the parties held a
 2   meet and confer to discuss Plaintiff’s motion to dismiss the SACC and Defendants’
 3   motion for judgment on the pleadings. Kushner Decl. ¶ 4. During that meet and confer,
 4   and in regards to the General Dynamics issue raised by Defendants in their March 15,
 5   letter, Plaintiff asked Defendants if it was their position that Defendants could use
 6   privileged information at trial to prosecute their breach of contract counterclaim;
 7   Defendants answered in the affirmative. Kushner Decl. ¶ 4; Ex. 2 at 2.
 8         Defendants repeated this position in writing on April 1, 2021, maintaining that
 9   Plaintiff “cannot use privileged information to prosecute his breach of contract []claim,
10   whereas Liu’s failure to perform competently on the job for FF properly gives rise to
11   the rights [of FF] to utilize emails and communications identified in the SACC and that
12   otherwise specifically demonstrate Liu’s violations of the Rules of Professional Conduct
13   and his subsequent failings as FF’s counsel.” Kushner Decl. ¶ 5; Ex. 3 at 3 (emphasis
14

15   5
       There is no basis to FF’s contentions that General Dynamics precludes Plaintiff’s
16   counsel from accessing attorney client communications from Plaintiff or that Plaintiff’s
     counsel must be disqualified for accessing any such information. Although this case
17   was filed sixteen months ago, FF never moved to dismiss any claims based on Plaintiff’s
18   alleged misuse of privileged and confidential information, nor did FF ever seek a
     protective order preventing Plaintiff from discovering privileged and confidential
19
     information from FF (or from disclosing any privileged information to his own
20   counsel). Instead, FF chose to assert sweeping counterclaims against Plaintiff based
     entirely on privileged and confidential matters, thereby waiving the privilege and
21
     rendering General Dynamics inapposite of Defendants’ contention. In any event,
22   General Dynamics (and its progeny), which do not involve counterclaims by the client,
     expressly recognize that “fundamental fairness requires the plaintiff be allowed to make
23
     a limited disclosure of her former client’s ostensibly confidential information to her
24   own attorneys” in connection with wrongful termination claims against former
     client. Fox Searchlight Pictures, Inc. v. Paladino, 106 Cal. Rptr. 2d 906, 923 (Cal. App.
25
     2d Dist. 2001). These cases also recognize that “the client can[not] turn the shield of
26   confidentiality into a sword.” Id. Thus, “[o]nce an adversarial relationship develops
     between the lawyer and her former client, the lawyer must be permitted “to meet the
27
     client on even terms, and not be rendered helpless by the client's self-interested version
28   of the facts.” Id.
                                                -5-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 9 of 21 Page ID
                                 #:1952



 1   added). However, at that time, Defendants did not identify any documents produced by
 2   Plaintiff that should be destroyed (or barred from use as exhibits at depositions) because
 3   they were “privileged” under Defendants’ one-sided and self-serving definition.
 4
     Defendants Block Deposition Discovery Based Upon Improper Assertions of
 5
     Privilege
 6
           On April 13, 2021, at a deposition of Qing (“Bob”) Ye, an FF employee, FF’s
 7
     counsel claimed that a document produced by Plaintiff and introduced as an exhibit (the
 8
     “Disputed Exhibit”) by Plaintiff’s counsel was privileged and needed to be destroyed.
 9
     Kushner Decl. ¶ 6. Plaintiff’s counsel stated on the record that the Disputed Exhibit (an
10
     email from Mr. Liu to others at FF) contained no legal advice. Kushner Decl. ¶ 6.6
11
     Nevertheless, Defendants’ counsel insisted that the Disputed Exhibit be destroyed and
12
     instructed the witness not to answer any questions about the document. Kushner Decl.
13
     ¶ 6. Plaintiff’s counsel was thus prevented from questioning Mr. Ye about the Disputed
14
     Exhibit, on which Mr. Ye was copied. Kushner Decl. ¶ 6.
15
           During a break in the deposition, the parties conducted a meet and confer in which
16
     the privilege issue was discussed. The parties were unable to resolve the issue. Kushner
17
     Decl. ¶ 7.
18
           When Mr. Ye’s deposition resumed after the break, Plaintiff’s counsel noted
19
     Plaintiff’s position on the record that Defendants had waived attorney-client privilege
20
     through the assertion of their counterclaims against Plaintiff which were predicated
21
     upon Plaintiff’s handling of privileged and confidential matters. Kushner Decl. ¶ 8.
22
     Plaintiff’s counsel also noted on the record Plaintiff’s position that it is improper for
23
     Defendants to selectively disclose privileged communications that favor Defendants’
24

25

26   6
       At the time of filing of this motion, a final transcript of this deposition was not
27   available. Plaintiff’s counsel can submit a copy of the relevant portions of the final
     transcript if the Court requests (subject to conferring with Defendants regarding which
28   portions of the transcript should be redacted).
                                                -6-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 10 of 21 Page ID
                                  #:1953



 1   positions in the case while concealing documents that weaken their case purportedly on
 2   the grounds of attorney-client privilege. Kushner Decl. ¶ 8.
 3

 4   Defendants Threaten to Seek Disqualification of Plaintiff’s Counsel
 5         In the early morning of April 14, 2021, Defendants’ counsel sent a letter to
 6   Plaintiff contending that Plaintiff’s attempt to use the supposedly “privileged” Disputed
 7   Exhibit at Mr. Ye’s deposition subjected Plaintiff’s counsel to disqualification.
 8   Kushner Decl. ¶ 10; Ex. 4 at 2-3 (“April 14 Letter”). Defendants’ counsel failed to
 9   articulate any basis for which the Disputed Exhibit was privileged.           Moreover,
10   Defendants sought to prohibit Plaintiff from using any purported privileged documents
11   not just for the basis of prosecuting his wrongful termination claim, but from defending
12   himself against FF’s counterclaims. In other words, two days prior to Plaintiffs’ filing
13   this motion and just nine before the end of fact discovery and with no less than ten
14   depositions left to be taken, Defendants seek to categorically block Plaintiff from using
15   any material they deem privileged or confidential – and notwithstanding any waiver
16   Defendants made by putting these very communications at issue.
17         If requested by the Court, Plaintiffs will provide the Court with a copy of the
18   Disputed Exhibit for its in camera review.
19

20   Defendants’ Materially Deficient Production
21         Defendants’ production of documents to date has been woefully defective.
22   Indeed, Defendants have produced only 487 documents over the course of four rounds
23   of production, occurring respectively on March 15, 2021 (116 documents), March 26,
24   2021 (185 documents), April 3, 2021 (72 documents), and April 7, 2021 (114
25   documents). Kushner Decl. ¶ 14. Given that the relevant time period in this action
26   spans approximately 500 days (October 2017 to February 2019), Defendants’
27   production amounts to less than one document per day during the relevant time period.
28
                                                -7-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 11 of 21 Page ID
                                  #:1954



 1         Further, of these 487 documents, only a fraction were produced from the two
 2   custodians who are the principal witnesses for Defendants: Yueting Jia, the chief
 3   executive officer of FF at the relevant time who terminated Mr. Liu (106 documents)
 4   and Jiawei Wang, the FF officer who negotiated Mr. Liu’s employment agreements (69
 5   documents). Plaintiff himself is the custodian for most of Defendants’ miniscule
 6   production (232 documents). Kushner Decl. ¶ 14. Defendants have produced zero
 7   documents from the following custodians who are referenced in the parties’ pleadings:
                           Qing (Bob) Ye
 8
                           Xiao Qiang Wu
 9                         Teddy Kang
                           Jarrett Johnson
10
                           Yanfeng (Michael) Wang
11                         Nick Sampson
12
                           Butch Darrow
                           Dag Reckhorn
13                         Jeff Risher
14
                           Peter Savagian
     Kushner Decl. ¶ 14.     And Defendants produced no documents for five noticed
15
     deponents: Yanfeng Wang, Teddy Kang, Qing Ye, Jarret Johnson and Ruokun Jia.
16
           By comparison, Plaintiff has produced 319 documents. Kushner Decl. ¶ 15.
17
     There is no legitimate reason why Plaintiff, a former employee with limited access to
18
     relevant documents, should produce anywhere close to the number of documents that
19
     Defendants have produced, particularly given that defendants Smart King and FF are
20
     the corporate custodians in this action and thus are in possession of the overwhelming
21
     bulk of relevant documents. Kushner Decl. ¶ 14-15.
22
           More important than just the low number of documents produced is the fact that
23
     Defendants’ production omits entire categories of relevant documents, such as the
24
     following:
25
           • Internal communications concerning Plaintiff’s recruitment and hiring
26
             by FF, which is expressly called for by Request No. 2.
27
           • WeChat messages between Plaintiff and Defendant Wang concerning
28           the drafting of the Employment and Director Compensation
                                              -8-
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 12 of 21 Page ID
                                  #:1955


             Agreements, notwithstanding that they are called for by Request Nos.
 1
             1, 4 and 5, Plaintiff and Wang communicated by WeChat and that
 2           Plaintiff produced WeChat communications with Wang in his
             possession.
 3
          • Communications referencing Sidley Austin’s role in reviewing and
 4
            commenting on the terms of the Employment and Director
 5          Compensation Agreements, which are responsive to Request No. 4
            (regarding “negotiation, formation, drafting, execution and/or
 6
            discussion of the Employment Agreement”) and Request No. 33
 7          (regarding Defendants’ affirmative defenses, which include alleged
            violations of ethics rules in connection with Plaintiff’s Employment
 8
            Agreement).
 9
          • Internal communications concerning Plaintiff’s purported sub-standard
10          job performance or any performance reviews, which are responsive to
            Request No. 2 (regarding Plaintiff’s employment performance) and
11
            Request No. 29, which expressly asked for documents concerning
12          Plaintiff’s alleged breach of his employment agreement.
13        • Internal communications concerning Plaintiff’s termination by FF,
            again called for by Request Nos. 2 and 29.
14
          • Documents concerning Plaintiff’s allegations (Compl. ¶ 76) that: “By
15
            late October 2018, a majority of Faraday’s management (mostly
16          Western managers) recognized the dangers of Mr. Jia’s abusive, self-
            serving behavior and mismanagement. They reached out to Faraday’s
17
            principal shareholder, Evergrande, seeking its support in effecting a
18          change of management. The Company’s outside counsel, Sidley
            Austin, was also part of this effort to save the company.” These
19
            documents are responsive to Request Nos. 26 (management meetings),
20          28 (Plaintiff’s allegations about company wrongdoing) and 23, 24, 27
            (relating to the resignations and firings of Faraday management).
21
          • Documents concerning Plaintiff’s allegations (Compl. ¶¶ 77-79) that:
22
            “On October 28, 2018, Mr. Liu politely suggested at a management
23          meeting that Mr. Jia should consider stepping back and having other
            managers assume his responsibilities in the best interest of the company
24
            and all stakeholders,” after which “Mr. Jia stripped Mr. Liu of his
25          Global General Counsel position on the spot” which led to the
            resignations of “multiple senior non-Chinese executives immediately
26
            or shortly thereafter, including co-founder and SVP Nick Sampson;
27          SVP and Head of Product & Engineering Peter Savagian; SVP & Head
            of Manufacturing Dag Reckhorn; VP and Head of Quality Butch
28
                                             -9-
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 13 of 21 Page ID
                                  #:1956


              Darrow; VP and Head of Technology Jeff Risher, and many more.”
 1
              These documents are directly responsive to Request Nos. 23, 24 and 27
 2            (relating to the resignations and firings of Faraday’s management) and
              Request No. 26 (calling for board minutes and other documents
 3
              concerning management meetings).7
 4
           Significantly (and not surprisingly given the above), there is evidence that
 5
     Defendants have failed to properly preserve and collect documents from relevant
 6
     custodians. At the April 13, 2021 deposition of Mr. Ye, it was established that Mr. Ye
 7
     used a text messaging application on his personal cell phone to communicate with
 8
     Plaintiff and that he used his personal computer to communicate with Plaintiff and other
 9
     relevant parties to this litigation. However, Mr. Ye admitted that he had not provided
10
     his counsel with access to his messages or his personal computer. Kushner Decl.
11
     ¶ 9. Mr. Ye also claimed that his phone was destroyed within the past three weeks, and
12
     for that reason he no longer had access to the application’s messages from the relevant
13
     time period. Kushner Decl. ¶ 9.
14
           Plaintiff’s counsel has repeatedly raised the inadequacies of Defendants’
15
     production with their counsel.    Indeed, on March 23, 2021, in the parties’ joint
16
     stipulation that was submitted to the Court in connection with Defendants’ motion to
17
     compel, Plaintiff’s counsel stated that “It is ironic that Defendants seek to compel
18
     documents and responses from Plaintiff when the parties’ production to date has been
19
     unduly one-sided” given that “it is Plaintiff, not Defendants, who has produced the bulk
20
     of documents.” ECF 101 at 4. Plaintiff’s counsel further noted that “defendants FF and
21
     Smart King, corporate entities, are the obvious custodians of the bulk of the relevant,
22
     responsive documents.” Id.
23
            On April 9, 2021, just two days after Defendants’ final production, Plaintiff
24
     conducted a meet and confer with Defendants and again raised the staggering
25
     deficiencies in Defendants’ production.      Kushner Decl. ¶ 12-13.       In response,
26

27   7
       Ex. 5 is the email setting forth Defendants’ production deficiencies and Ex. 7 is
28   Plaintiff’s documents demands.
                                               -10-
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 14 of 21 Page ID
                                  #:1957



 1   Defendants’ counsel abruptly said, “Nope. No, no, no, no, no,” refusing to respond to
 2   Plaintiff’s concerns. Kushner Decl. at ¶ 12; Ex. 5. Then, on April 13, 2021, Plaintiff’s
 3   counsel sent a detailed email to Defendants’ counsel, memorializing the April 9, 2021
 4   meet and confer, extensively summarizing the numerous material gaps in Defendants’
 5   production, and demanding the immediate production of the missing documents.
 6   Kushner Decl. 10; Ex. 5 at 7. On April 14, 2021, Defendants responded to that email,
 7   stating that a “comparison of the size of Plaintiff’s production to the size of FF’s
 8   production is irrelevant and inaccurate.” Ex. 5 at 2. Defendants failed to provide any
 9   explanation as to why they had produced only 487 documents, an astonishingly small
10   number for a case comprised of numerous claims and counterclaims, a 500 day relevant
11   time period, and over a dozen custodians.8 Moreover, the email cryptically claimed that
12   FF “is still rounding out its production,” without specifying the volume of additional
13   documents that may be produced or when they would be produced. Ex. 5 at 2. For the
14   first time, and after depositions had already commenced, Defendants acknowledged that
15   “translation” and “logistical” issues were delaying their production.
16             It was not until April 14 and in connection with Defendants’ improper assertions
17   of privilege during the Ye deposition that Plaintiff came to understand why Defendants’
18   production had been puny and non-responsive: Defendants were withholding the bulk
19   of relevant documents on the purported basis of attorney-client privilege.
20                                             ARGUMENT
21        I.      DEFENDANTS CANNOT USE THE ATTORNEY-CLIENT
                  PRIVILEGE AS A SWORD AND A SHIELD IN THIS ACTION
22

23
               It is well established that litigants may not use the attorney-client privilege as a

24
     sword and a shield. As the Ninth Circuit explained:

25
                       The rule that a litigant waives the attorney-client privilege by
                       putting the lawyer's performance at issue during the course of
26                     litigation dates back to at least Hunt v. Blackburn, 128 U.S.
27
                       464, 9 S.Ct. 125, 32 L.Ed. 488 (1888), where the Court stated:

28   8
         Ex. 5 at 2.
                                                     -11-
                                  MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 15 of 21 Page ID
                                  #:1958


                  “When Mrs. Blackburn entered upon a line of defence which
 1
                  involved what transpired between herself and Mr.
 2                Weatherford [her lawyer], and respecting which she testified,
                  she waived her right to object to his giving his own account
 3
                  of the matter.” . . . The Court thought this proposition so self-
 4                evident it felt no need to support it with either citation to
 5
                  authority or further analysis. In the intervening years, courts
                  and commentators have come to identify this simple rule as
 6                the fairness principle . . . The principle is often expressed in
 7
                  terms of preventing a party from using the privilege as both a
                  shield and a sword. . . In practical terms, this means that
 8                parties in litigation may not abuse the privilege by asserting
 9
                  claims the opposing party cannot adequately dispute unless
                  it has access to the privileged materials. The party asserting
10                the claim is said to have implicitly waived the privilege.
11   Bittaker, 331 F.3d at 718–19.
12         Thus, “[w]here a party raises a claim which in fairness requires disclosure of the
13   protected communication, [these protections] may be implicitly waived.” Columbia
14   Pictures Television Inc. v. Krypton Broadcasting, 259 F.3d 1186, 1196 (9th Cir.
15   2001). Furthermore, a party “may not selectively disclose privileged communications
16   that it considers helpful while claiming privilege on damaging communications relating
17   to the same subject.” Madrigal v. Allstate Indem. Co, 2015 WL 12748277, at *4 (C.D.
18   Cal. Nov. 5, 2015); Apple Inc. v. Samsung Elecs. Co., 306 F.R.D. 234, 239 (N.D. Cal.
19   2015) (“A party further cannot withhold privileged documents when the party raises a
20   claim or defense that put the privileged communication at issue, discloses the
21   documents to unrelated parties or discloses portions of privileged documents.”); see
22   also Christopher B. Mueller & Laird C. Kirkpatrick, Evidence: Practice Under the
23   Rules § 5.30, at 549 (2d ed. 1999) (“Substantial authority holds the attorney-
24   client privilege to be impliedly waived where the client asserts a claim or defense that
25   places at issue the nature of the privileged material.”); 3 Jack B. Weinstein & Margaret
26   A. Berger, Weinstein's Federal Evidence § 503.41[1], at 503–104.1 to.2 (Joseph M.
27   McLaughlin ed., 2d ed. 2003) (“[T]he privilege may be found to have been waived by
28   implication when a party takes a position in litigation that makes it unfair to protect that
                                                 -12-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 16 of 21 Page ID
                                  #:1959



 1   party's attorney-client communications.... The doctrine of waiver by implication reflects
 2   the position that the attorney-client privilege was intended as a shield, not a sword.”)).
 3   Further, “it is the burden of the party who asserts privilege to show that the privilege
 4   has not been waived.” Wadler v. Bio-Rad Laboratories, Inc., 212 F. Supp. 3d 829, 851
 5   (N.D. Cal. 2016) (citing United States v. Martin, 278 F.3d 988, 999 (9th Cir. 2002)).
 6           Here, Defendants’ counterclaims are predicated upon Mr. Liu’s attorney-client
 7   communications with FF before and during his employment at FF and his purported
 8   incompetence in handling all legal matters that he was involved in as FF’s General
 9   Counsel. Unless he has access to his communications with Defendants as to these
10   matters, Mr. Liu will be unable to defend against Defendants’ claims. Mr. Liu strongly
11   believes that the very documents Defendants are withholding conclusively refute
12   Defendants’ claims.
13           Thus, for example, Defendants claim that when Mr. Liu was representing FF as
14   a Mayer Brown partner, he violated his fiduciary duties to FF by failing to advise FF to
15   seek independent counsel to review his employment agreement. See SACC ¶ 8. Yet at
16   the time, FF told Mr. Liu that its outside counsel at Sidley Austin was reviewing the
17   Employment Agreement, and Jerry Wang of FF even transmitted some of Sidley’s
18   comments to Mr. Liu.9 Nevertheless, FF maintains that any communications between
19   Sidley and FF regarding the Employment Agreement are “privileged.”
20           In its opposition to Plaintiff’s motion to dismiss, FF made the following selective
21   disclosures concerning its communications with Sidley:
22                “[Sidley] viewed the Employment Agreement on the eve of its
                   execution, after all terms had been finalized without the benefit of
23
                   independent counsel, and solely to determine whether it caused any
24                 violation of FF’s agreement with its then-investor, Evergrande; not
                   to determine whether the terms of the Employment Agreement were
25
                   fair and reasonable to FF.”
26

27

28   9
         See ECF 108 at 20-22.
                                                 -13-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 17 of 21 Page ID
                                  #:1960


                   “Liu’s improperly-filed text messages do not show that FF was
 1
                    represented by independent counsel in negotiating the Employment
 2                  Agreement.”
 3   ECF 115 at n. 13, 24. On the one hand, Defendants are making representations about
 4   what Sidley did and did not do in connection with Plaintiff’s Employment Agreement.
 5   On the other hand, Defendants are attempting to shield from disclosure Sidley’s role
 6   with that agreement. The law is uncontroverted that Defendants cannot have it both
 7   ways.
 8            Similarly, FF maintains that Mr. Liu mishandled a dispute with its principal
 9   outside investor, Evergrande, a dispute which according to FF arose when Evergrande
10   “failed to provide . . . contracted-for funding to FF.” SACC ¶ 53. FF alleges that Mr.
11   Liu “did not assist FF with navigating these legal issues.” SACC ¶ 56. And yet, FF has
12   placed on its privilege log 640 documents concerning the Evergrande matter, including
13   numerous emails from Mr. Liu or copying Mr. Liu.10 By withholding these emails,
14   Defendants are impeding Mr. Liu from defending against FF’s counterclaims
15   concerning his handling of the Evergrande matter. Defendants are improperly
16   attempting to use the privilege to prevent Mr. Liu from revealing the advice that he
17   provided to FF in connection with Evergrande (memorialized in the emails Defendants
18   are labeling as “privileged”) that would enable Mr. Liu to refute the Defendants’
19   counterclaims.11
20            In sum, under controlling Ninth Circuit law, Defendants cannot use the privilege
21   as a sword and a shield in this case. Defendants should not be permitted to assert the
22   privilege over any communications that Defendants have placed at issue through their
23   counterclaims. Defendants have implicitly waived the privilege through their
24   counterclaims, and have the burden of showing that the privilege was not waived.
25

26

27
     10
          Ex. 6 (Defendants’ privilege log).
28
                                                 -14-
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 18 of 21 Page ID
                                  #:1961


        II.      DEFENDANTS SHOULD BE ORDERED TO REMEDY THEIR
 1
                 MATERIALLY DEFICIENT PRODUCTION
 2
              As discussed supra, Defendants have produced staggeringly few documents in
 3
     this case, which is deficient for several reasons.
 4

 5
              First, there are no documents from several custodians (itemized supra)

 6
     referenced in the pleadings (i.e., these are individuals important to the parties’

 7
     respective narratives). This is inexcusable and explains part of the deficiency.

 8            Second, Defendants have produced no documents relating to multiple material
 9   issues in dispute. For example, Defendants have not produced any internal
10   communications about the hiring of Plaintiff as General Counsel. Nor have they
11   produced documents on the Evergrande issue discussed supra, or the circumstances
12   leading to Plaintiff’s termination. Not only are these documents relevant to Plaintiff’s
13   wrongful termination claim but they also directly relate to Defendants’ claims about
14   Plaintiff’s performance. These documents are also relevant to Defendants’ affirmative
15   defenses, which are the subject of Plaintiff’s Document Request number 33, yet
16   Defendants have opted to ignore the request almost in its entirety.
17            Third, Defendants have withheld on privilege grounds more than twice the
18   number of documents that they have produced. As stated above, Defendants are
19   wrongly designating documents as privileged simply because Plaintiff may have been
20   included in the communications, and are wrongly withholding documents whose
21   privilege has been waived by Defendants’ own claims.
22            Plaintiff’s attempts to meet and confer with Defendants to secure the production
23   of the missing documents have been unsuccessful. In their April 14th email responding
24   to a detailed itemization of all that was missing from their production, Defendants
25   ignored the substance and instead focused on technicalities around Local Rule 37-1,
26   summarily concluding that “we trust this correspondence clarifies alleged issues with
27   Defendants’ document production and obviates any need to further discuss these issues
28   at all.”
                                                 -15-
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 19 of 21 Page ID
                                  #:1962



 1         Given the approaching fact discovery cut off and Defendants’ defiant disregard
 2   of their discovery obligations, Plaintiff has been left with no choice but to seek judicial
 3   relief to obtain the missing documents. The Court should order Defendants to produce
 4   the missing documents promptly. See Fed. R. Civ. P. 37; Andreoli v. Youngevity Intl.,
 5   Inc., 2018 WL 6334284, at *3-6 (S.D. Cal. Dec. 5, 2018) (granting motion to compel
 6   in light of “deficient production”).
                                            CONCLUSION
 7
           For all of the foregoing reasons, Plaintiff’s application to compel and for
 8
     determination of an urgent privilege issue should be granted. The Court should order
 9
     Defendants to produce: (1) all documents and communications that Defendants have
10
     placed in issue through their counterclaims but to date have been withheld on privilege
11
     grounds; and (2) the outstanding documents set forth herein.
12

13

14
      DATED: April 16, 2021
                                             FOUNDATION LAW GROUP LLP
15

16

17
                                             By:/s/ Kevin D. Hughes
                                                  KEVIN D. HUGHES
18                                                Counsel for Plaintiff/Counter-
19
                                                  Defendant Hong Liu

20

21
                                             SEIDEN LAW GROUP LLP

22

23
                                             By: /s/ Amiad Kushner
                                                  AMIAD KUSHNER
24                                                Counsel for Plaintiff/Counter-
25
                                                  Defendant Hong Liu

26

27

28
                                                -16-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 20 of 21 Page ID
                                  #:1963



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on this day I caused a true and correct copy of the foregoing
 3   to be filed using the Court’s Electronic Filing System (“ECF System”). The document
 4   is available for viewing and downloading via the ECF System and will be served by
 5   operation of the ECF System upon all counsel of record.
 6

 7   Dated: April 16, 2021                               /s/ Kevin D. Hughes
 8                                                          Kevin D. Hughes
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -17-
                             MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-08035-SVW-JPR Document 120-1 Filed 04/16/21 Page 21 of 21 Page ID
                                       #:1964




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                          -18-
28                        MEMORANDUM OF POINTS AND AUTHORITIES
